Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the documents received on September 1, 2020.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: MULTI-CELLULAR NON-FIBROUS ADJUNCT.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SCHEIB et al. (US 9,211,120).
In reference to claims 1, 6, 11 and 15, SCHEIB et al. discloses a stapling assembly comprising: a cartridge 32500 having a plurality of staples disposed therein; and a non-fibrous  adjunct 33020 formed of bioabsorbable polymer (column 102 line 58- column 103 line) releasably retained on the cartridge (column 17 lines 25-29; figure 174), the adjunct 33020 being formed of a plurality of repeating interconnected unit/hollow cells 33025 with hollow channels/tubular interconnections 33024 formed therebetween, each unit cell 33025 defining an internal volume, wherein the hollow tubular interconnections allow the internal volumes of the unit cells 33025 to be in fluid communication prior to and upon deployment of the adjunct from the cartridge (column 102 lines 44-46) .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over SCHEIB et al. (US 9,211,120).
Regarding claims 2, 7, 12 and 16, SCHEIB et al. discloses a stapling assembly comprising an adjunct as required in claims 1 and 11, the adjunct formed from compressible biocompatible non-fibrous materials having fluid filled elements (cells-33022, lumens/tubular interconnections-33024; see figure below) therein, the elements having an average (mean) diameter in the range of 10 micrometers to 100 micrometers  (column 102 lines 21-34).  Considering the column 53 lines 56-63 acknowledgement by SCHEIB et al. that the diameter wall thickness of the fluid filled cells effect the release of medicament fluid from the adjunct, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the lumens/tubular interconnections of SCHEIB et al. with a diameter in the range of 100 micrometers to 3500 micrometers and with a wall thickness from 0.1 mm to 0.3mm , since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.1  


    PNG
    media_image1.png
    354
    766
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 3-5, 9, 13, 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed non-fibrous adjunct formed of fused bioabsorbable polymer defining hollow tubular interconnections between a plurality of repeating interconnected unit cells to allow fluid communication between internal volume of the cells; wherein the repeating unit cells are of a triply periodic minimal surface structure, Schwarz-P structure, have a volume to surface to volume ration of 7:20, or maintain a stress in a range of 0.1 to 0.9 under an applied stress of 30 kPa to 90 kPa for the purpose of allowing the adjunct to have a flexibility comparable to that of tissue to which the adjunct is attached thereby preventing tissue tears and/or leakage at the site where the buttress is fastened to the tissue.
The prior art has been found to disclose compressible non-fibrous adjuncts having a plurality of interconnected cells with respective volumes that are in communication with one another through interconnecting tubes.  While broad dimensions and characteristics are suggested (e.g. stiffness, thickness, etc.) and various materials for forming adjuncts are disclosed, the prior art does not disclose the specific material properties claimed.  Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473. The examiner can normally be reached M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199

/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        



March 26, 2022


    
        
            
        
            
        
            
        
            
    

    
        1 In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 198C).